                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE



ALCOA, Inc.,
                                                         C.A. NO. 06-451-JFB-SRF
                     Plaintiff,

       vs.                                             MEMORANDUM AND ORDER

ALCAN ROLLED PRODUCTS-
RAVENSWOOD LLC, f/k/a PECHINEY
ROLLED PRODUCTS LLC, PECHINEY
CAST PLATE INC., and CENTURY
ALUMINUM COMPANY,

                     Defendants.


       This matter is before the Court on the following motions: Plaintiff Alcoa’s Inc.’s

(“Alcoa”) motion under Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579 (1993), to

exclude certain testimony of John Woodyard (D.I. 312); defendant Century Aluminum

Company’s (“Century”) motion to disqualify expert witness A.J. Gravel (D.I. 309); plaintiff

Alcoa’s and defendant Century’s joint motion for an order deferring certain challenges to

expert testimony or in the alternative excluding certain expert testimony from such experts

(D.I. 306); defendants Constellium Rolled Products Ravenswood, LLC (formerly Alcan

Rolled-Products-Ravenswood LLC, f/k/a Pechiney Rolled Products LLC) and Pechiney

Cast Plate, Inc.’s (collectively, “Pechiney”) Daubert motion to exclude the opinions and

testimony of Christopher Hunt, Ph.D. and Ronald O. Hamburger (D.I. 300); defendant

Pechiney’s Daubert motion to exclude the opinions and testimony of Anton Raviraj

Arulanantham, Ph.D. (D.I. 298); defendant Pechiney’s Daubert motion to exclude certain

opinions and testimony of Jonathan W. Rohrer (D.I. 296); defendant Pechiney’s Daubert
motion to exclude the opinions and testimony of Steven Hastings (D.I. 294); and plaintiff

Alcoa’s and defendant Century’s joint motion to exclude the testimony of A.J. Gravel (D.I.

291).

I.      BACKGROUND

        Defendant Century and plaintiff Alcoa jointly move to exclude or defer ruling on

Pechiney’s experts, A.J Gravel, John Woodward, and Walter Shields, Ph.D. Gravel is an

environmental consultant, Dr. Shields is a soil scientist, and John Woodward is also a

consultant with a B.S. degree in Industrial Engineering and a M.S. degree in Mechanical

Engineering. Alcoa and Century challenge Gravel’s and Woodward’s qualifications and

methodology.      They assert Shields’s testimony should be excluded because it is

duplicative of Pechiney’s other experts’ testimony. The experts opines on cost recovery

and NCP compliance issues and whether certain expenditures were reasonable and/or

necessary. Alcoa and Century assert that Gravel should not be allowed to give “lengthy

regurgitations of ‘facts’” of which he has no firsthand knowledge. They challenge Gravel’s

and Woodward’s opinions as improper testimony on matters of law and state of mind or

motive that invades the province of the court and jury. Alternatively, Alcoa and Century

request that the Court direct Pechiney to limit the testimony of its expert witnesses to

matters appropriate for expert testimony within the areas of their technical qualifications,

if any, and to defer ruling at this time.

        Pechiney moves to exclude or limit the testimony of Steven Hastings, C.P.A.

Hastings is Century’s damages expert. Pechiney contends his testimony with respect to

the tax and financial treatment of Pechiney’s expenditures is irrelevant and prejudicial. It

also challenges geologist and certified hydrogeologist Jonathan W. Rohrer’s testimony.

                                             2
Though it does not challenge his credentials, Pechiney contends his             testimony on

alternative remedies should be excluded as speculative. Raviraj Arulanantham is a

toxicologist and former regulator with a master’s degree in Physiology and a Ph.D. in

Biochemistry. Pechiney also challenges his testimony on alternative remedies and on

risk assessment, contending it is baseless and should be excluded. Pechiney also

challenges the rebuttal testimony of engineering experts Christopher Hunt and Ronald O.

Hamburger as outside the scope of their expert reports and irrelevant.

II.    LAW

       Rule 702 of the Federal Rules of Evidence governs the admissibility of expert

witnesses. Rule 702 provides:

       A witness who is qualified as an expert by knowledge, skill, experience,
       training, or education may testify in the form of an opinion or otherwise if:
       (a) the expert’s scientific, technical, or other specialized knowledge will help
       the trier of fact to understand the evidence or to determine a fact in issue;
       (b) the testimony is based on sufficient facts or data; (c) the testimony is the
       product of reliable principles and methods; and (d) the expert has reliably
       applied the principles and methods to the facts of the case.

Fed. R. Evid. 702. District court judges are to perform a screening function with respect

to expert testimony. Daubert, 509 U.S. at 597. Daubert requires courts to conduct an

inquiry into the reliability and relevance of the proposed expert testimony. See United

States v. Ford, 481 F.3d 215, 218 (3d Cir. 2007). To be admissible, expert testimony

must be connected to the inquiry at hand. See Daubert, 509 U.S. at 591-92.

       The Supreme Court explains that Federal Rule of Evidence 702 creates “a

gatekeeping role for the [trial] judge” in order to “ensur[e] that an expert’s testimony both

rests on a reliable foundation and is relevant to the task at hand.” Id. at 597. The Rule

requires that expert testimony “help the trier of fact to understand the evidence or to

                                              3
determine a fact in issue.” Fed. R. Evid. 702(a). There are three distinct requirements

for admissible expert testimony: (1) the expert must be qualified; (2) the opinion must be

reliable; and (3) the expert’s opinion must relate to the facts. See generally Elcock v.

Kmart Corp., 233 F.3d 734, 741–46 (3d Cir. 2000).

      A trial court must be given wide latitude in determining whether an expert’s

testimony is reliable. See Kumho Tire Co. v. Carmichael, 526 U.S. 137, 152 (1999). This

analysis requires that the court make “a preliminary assessment of whether the reasoning

or methodology underlying the testimony is scientifically valid and of whether that

reasoning or methodology . . . can be [properly] applied to the facts in issue.” Daubert,

509 U.S. at 592-93. The Court of Appeals for the Third Circuit identifies the following

non-exhaustive factors to be taken into consideration when evaluating the reliability of a

particular methodology: (1) whether a method consists of a testable hypothesis; (2)

whether the method has been subject to peer review; (3) the known or potential rate of

error; (4) the existence and maintenance of standards controlling the technique’s

operation; (5) whether the method is generally accepted; (6) the relationship of the

technique to methods which have been established to be reliable; (7) the qualifications of

the expert witness testifying based on the methodology; and (8) the non-judicial uses to

which the method has been put. Elcock, 233 F.3d at 745-46. The expert’s opinion must

be based on the methods and procedures of science rather than on subjective belief or

unsupported speculation. In re Paoli R.R. Yard PCB Litig., 35 F.3d 717, 742 (3d Cir.

1994). Daubert applies to the other expert matters described in Rule 702, even when the

proposed expert is offering non-scientific, but specialized, testimony. Kumho Tire, 526



                                            4
U.S. at 149. “The focus, of course, must be solely on principles and methodology, not on

the conclusions that they generate.” Daubert, 509 U.S. at 595.

       An otherwise qualified and proper expert technical opinion is not excludable “just

because it embraces an ultimate issue.” Fed. R. Evid. 704(a). “[R]esolving doubtful

questions of law is the distinct and exclusive province of the trial judge.” United States v.

Brodie, 858 F.2d 492, 497 (9th Cir. 1988); see also Berckeley Inv. Group, Ltd. v. Colkitt,

455 F.3d 195, 217 (3d Cir. 2006)). Nevertheless, under appropriate circumstances and

to the extent otherwise relevant and helpful to the trier of fact, an expert witness may

properly draw upon his expertise and testify as to “customs and practices” within the

relevant field to assist the fact finding process. See United States v. Leo, 941 F.2d 181,

196-97 (3d Cir. 1991).

       The main purpose of Daubert exclusion is to protect juries from being swayed by

dubious scientific testimony. In re Zurn Pex Plumbing Prod. Liab. Litig., 644 F.3d 604,

613 (8th Cir. 2011). That interest is not implicated where the judge is the decision maker.

Id. The district court's “gatekeeping function” under Daubert ensures that expert evidence

“submitted to the jury ” is sufficiently relevant and reliable, but “[t]here is less need for the

gatekeeper to keep the gate when the gatekeeper is keeping the gate only for himself[.]”

Id. (quoting United States v. Brown, 415 F.3d 1257, 1269 (11th Cir. 2005)) (emphasis

added). Accordingly, less stringent application of Daubert is appropriate in bench trials.

Id. The “usual concerns of the [Daubert] rule—keeping unreliable expert testimony from

the jury—are not present in such a setting.” Metavante Corp. v. Emigrant Sav. Bank, 619

F.3d 748, 760 (7th Cir. 2010).

III.   DISCUSSION

                                               5
       The Court has reviewed the parties’ submissions and finds the parties’ motions to

exclude should be denied. The Court finds generally that the experts are qualified to

render their opinions. Each expert opines on matters within his area of expertise. The

record shows that the experts independently examined the bases for their opinions. The

experts’ methodology appears sound and the evidence the experts rely on is sufficiently

related to the case.

       The Court finds that the defendants’ arguments go to the weight and not the

admissibility of the experts’ testimony.    Also, the parties’ criticisms of much of the

testimony is properly the subject of lack of foundation, relevance, speculation, or

duplicative objections at trial. The Court is not able to assess the admissibility of certain

testimony in the context of a pretrial motion. Moreover, subject to a showing of proper

foundation, any flaws in the experts’ testimony can be addressed in effective cross-

examination and by the presentation of competing evidence. The parties’ positions on

these motions reflect disagreement with the experts’ opinions, but do not show a reason

to exclude the testimony altogether.

       Also, only testimony and opinions properly disclosed in expert reports will be

permitted. Generally, rebuttal evidence is proper in response to competing testimony and

when expert reports are properly supplemented. The Court will not permit experts to

opine on purely questions of law, but testimony that is background or that relates to

customs and practices under the relevant regulations may be helpful to the trier of fact

and will be permitted to some extent. It appears that most, if not all, of the issues in the

case are matters for resolution by the Court. As such, Daubert concerns are lessened

and the Court’s gate-keeping function is relaxed. Accordingly, the Court finds the parties’

                                             6
motions to exclude should be denied, without prejudice to assertion of timely objections

at trial.

        IT IS ORDERED:

        1.     Plaintiff Alcoa’s motion to exclude certain testimony of John Woodyard (D.I.

        312) is denied;

        2.     Defendant Century’s motion to disqualify expert witness A.J. Gravel (D.I.

        309) is denied;

        3.     Plaintiff Alcoa’s and defendant Century’s joint motion for an order deferring

        certain challenges to expert testimony or in the alternative excluding certain expert

        testimony from such experts (D.I. 306) is denied;

        4.     Defendant Pechiney’s motions to exclude the opinions and testimony of

        Christopher Hunt, Ph.D. and Ronald O. Hamburger (D.I. 300), Anton Raviraj

        Arulanantham, Ph.D. (D.I. 298), Jonathan W. Rohrer (D.I. 296), and Steven

        Hastings (D.I. 294) are denied; and

        5.     Plaintiff Alcoa’s and defendant Century’s joint motion to exclude the

        testimony of A.J. Gravel (D.I. 291) is denied.

        Dated this 28th day of January, 2020.


                                                  BY THE COURT:

                                                  s/ Joseph F. Bataillon
                                                  Senior United States District Judge




                                              7
